CLARK, Chief Judge.
This is an action brought under the Trading with the Enemy Act, 50 U.S. C.A.Appendix, §. 1 et seq. The United States Attorney General, under authority of that act, seized, as the property of John U. Yokotake, an enemy alien, an undivided % interest in the real property described as W% SW% of Section 35, Township 9 South, Range 23 E.B.M., Minidoka County, Idaho, and the rents and profits therefrom.
Eddie M. Tanaka and Ray K. Tanaka, plaintiffs herein, claim they are owners of an undivided % interest in the property and rents and profits and that John U. Yokotake is the owner of only an undivided Ys interest, and they claim the return to them of Yz of the interest which the government has seized.
The name of the plaintiff Ray K. Tanaka appears in none of the conveyances. It is his contention that at the time this property was purchased, he and his brother Eddie and John U.- Yokotake purchased it in the name of George Tan-aka, who was merely the titleholder for the plaintiffs. Thereafter, George Tanaka conveyed to Eddie Tanaka and John Yokotake. Ray claims that he had the same interest as they but his name does not appear because he was under age at the time of the conveyance.
The question here then is whether the property, at the time of the seizure by the government, was owned by Eddie and John, or whether it was owned by them and Ray Tanaka, each having a Yz undivided interest.
The plaintiffs testified to an oral agreement or conveyance from the uncle, John Yokotake. This, and the fact that Ray Tanaka has paid for some irrigation water are the only factors which show that he had any kind of an interest. The person who would be the grantee and the person whose interest has been seized is nowhere shown to have given any kind of a written instrument or anything effective to convey title. We have nothing but the plaintiffs’ word that there was any such intention. Ray has never paid the taxes; all mortgages were taken by Eddie and Yokotake and when released, as late as 1944, were still the only parties named. It would take a great stretch of the imagination to give Ray such an interest under which he could qualify as a title holder. He has no color of title, and it appears that the Government’s contention is sound and they are entitled to retain the one-half interest which they have heretofore seized.
Counsel for the defendant may prepare Findings of Fact and Conclusion of Law and Judgment in accordance herewith, submitting the original to the Court and serving a copy on opposing counsel.